     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 1 of 36



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
THOMAS WOODS,                      )
                                   )
                    Petitioner,    )
                                   )        CIVIL ACTION
               v.                  )        No. 15-13776-WGY
                                   )
SEAN MEDEIROS,                     )
                                   )
                    Respondent.    )
___________________________________)

YOUNG, D.J.                                              June 8, 2020

                            MEMORANDUM & ORDER

I.   INTRODUCTION

     This petition for a writ of habeas corpus arrives after

years of back and forth in the courts of Massachusetts.         The

original criminal prosecution of Thomas Woods (“Woods”) for

first degree murder, in which he was haled in front of a grand

jury while unknowingly the target of the investigation, led the

Supreme Judicial Court to introduce a new, prospective rule

requiring law enforcement to warn targets of their rights.            The

Supreme Judicial Court did not apply this rule to Woods, and he

now comes before this Court asking for relief.

     The underlying facts of Woods’s habeas corpus petition

concern the late-night killing of his friend Paul Mullen by two

masked men, and the subsequent investigation that led to his

indictment as their accomplice.     See Commonwealth v. Woods, 466

                                                                            1
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 2 of 36



Mass. 707, 708 (2014), cert. denied, 134 S. Ct. 2855 (2014)

(“Woods I”); Commonwealth v. Woods, 480 Mass. 231 (2018), cert.

denied, 139 S. Ct. 649 (2018) (“Woods II”).       A Massachusetts

jury found Woods guilty of murder in the first degree in

violation of Mass. Gen. Laws ch. 265, § 1.       Suppl. Answer (Vol.

I) (“S.A. I”) 10, ECF No. 20.     He was sentenced to life in

prison without parole.    Id.   Woods appealed his conviction in

the Massachusetts courts alleging that there was not enough

evidence at trial for a jury to find him guilty beyond a

reasonable doubt, that his grand jury testimony was introduced

at trial to undermine his credibility when he was a target of

the investigation and had not been warned of his right to avoid

self-incrimination, and that he was deprived of his rights under

Massachusetts’s Humane Practice Rule.      See generally Woods I,

466 Mass. 707; Woods II, 480 Mass. 231.

    Upon denial of those claims by the state courts, Woods

requests habeas relief on several grounds.       See Am. Pet. Writ

Habeas Corpus (“Am. Pet.”) 1, ECF No. 32.       First, he argues that

there was insufficient evidence for the jury to find beyond a

reasonable doubt that Woods intentionally participated in the

murder, that the victim of the shooting was the shooter’s

intended target, and that Woods was involved in a joint venture

with the shooter.   Id. at 6.    Second, Woods argues that the

Commonwealth violated his Fifth Amendment right against self-

                                                                        2
      Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 3 of 36



incrimination because, despite being a target of the

investigation, he was not informed of his rights, not

represented by an attorney, and his grand jury testimony was

offered at trial against him.      Id. at 8.    Third, Woods argues

that for the above reasons he was deprived of his rights under

the Humane Practice Rule.     Id. at 9; see also Commonwealth v.

DiGiambattista, 442 Mass. 423, 446-48 (2004) (examining the

Humane Practice doctrine and the Massachusetts jury instructions

regarding voluntariness of unrecorded confessions).         Fourth and

fifth, Woods argues that he was the victim of both ineffective

assistance of counsel and prosecutorial misconduct because the

prosecutor did not tell the judge that he was target of the

grand jury investigation and his attorney unreasonably failed to

object to such misrepresentation or file evidence indicating his

target status.   Am. Pet. 11-11A.

II.   Procedural History and Relevant Facts

      A.   The Original Investigation and Trial

      In his habeas petition, Woods does not contest the specific

factual findings by the Supreme Judicial Court, but rather

whether these findings are legally sufficient to support a

verdict.   When a federal court conducts habeas review of a state

criminal conviction, “determination of a factual issue made by a

State court shall be presumed to be correct.        The applicant

shall have the burden of rebutting the presumption of

                                                                         3
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 4 of 36



correctness by clear and convincing evidence.”         28 U.S.C. §

2254(e)(1).    Thus, for its description of the facts, this Court

defers to the Supreme Judicial Court.

       Woods and the victim, Paul Mullen (“Mullen”), were longtime

friends, but had a rift because Mullen owed Woods money.           Woods

I, 466 Mass. at 709.     On several occasions Woods expressed his

intention to “shoot” or “kill” Mullen.        Id.   The night of the

shooting, Woods agreed with Mullen to meet at a gas station, and

once there, Mullen -- while in the driver seat of Wood’s car --

was shot by two masked men who were never identified.           Id. at

708 & n.1.    Woods was loitering inside the gas station store

during the shooting, but after finding Mullen’s body in his car

Woods moved the body out of the car and drove to his

girlfriend’s house.     Id.   Once there, a witness saw Woods

talking to a “five foot ten inch tall black man . . . wearing a

dark hooded sweatshirt and dark jeans.”        Id. at 711.    Woods’s

girlfriend indicated she saw a man “walking away from [Woods]

while waving at him.     She described him as a thin man, standing

about five feet, seven or eight inches tall, wearing dark jeans,

a black hooded sweatshirt, and a Carhartt-brand jacket.”           Id. at

712.    These descriptions coincide with witnesses’ descriptions

of one of the shooters, who was also described as wearing a

Carhartt jacket.     Id. at 708.



                                                                           4
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 5 of 36



       The police interviewed Woods twice at the police station,

reading him his Miranda rights prior to the second interview.

Id. at 712.    During this second interview, on February 6, 2006,

the police informed him that some of his previous statements

were not true, to which Woods responded that he did not want to

be considered a “snitch.”      Id.   Woods testified before the grand

jury four days later, on February 10, pursuant to a summons.

Resp’t’s Mem. L. Opp’n Pet. Writ Habeas Corpus, Addendum 1,

Plymouth County Grand Jury Summons, ECF No. 41.          There, Woods

presented an exculpatory version of events, and explained

several inconsistencies in his prior discussions with police.

Woods I, 466 Mass. at 712.       At trial, the prosecution presented

his grand jury testimony as evidence of his “conflicting stories

and outright lies” in order to impeach his credibility.           Id.

       B.   Procedural History

       Woods’ petition comes after significant litigation in the

Massachusetts courts, including two decisions of the Supreme

Judicial Court.     See Woods I, 466 Mass. 707; Woods II, 480 Mass.

231.   These appeals stem from Woods’ conviction in the Superior

Court on May 20, 2009 following a jury trial.         S.A. I 10.

       Prior to his conviction, Woods testified before the grand

jury without the benefit of counsel, and the only warning of his

rights was an admonition to tell the truth.         Woods II, 480 Mass.

at 234 & n.3; S.A. I 149-50.       When the Commonwealth informed the

                                                                        5
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 6 of 36



court that it intended to introduce the grand jury evidence at

trial, Woods filed a motion in limine to exclude the testimony

“because he was a target of the investigation but did not

receive ‘any warnings that he didn’t have to submit to that

questioning or that he could assert his Fifth Amendment

privilege.’”   Woods II, 480 Mass. at 233-34.      The trial judge

stated that he did not know if such a warning was required in

state criminal proceedings.    Id. at 234.     He asked the

prosecutor if Woods was a target, to which the prosecutor

responded he was a “person of interest” but not yet a target at

the time of the testimony.    Id.   The trial judge then issued an

oral ruling that Woods was not a target and that his rights had

not been violated.   Id. at 235.

    Woods argued on his first appeal to the Supreme Judicial

Court that the Commonwealth had presented insufficient evidence

to prove he was guilty of engaging in a joint venture to murder

Mullen.   Woods I, 466 Mass. at 708.     He also argued that the

trial judge erred in not finding him to be a target of the

investigation, and that he was thus entitled to a warning of his

right against self-incrimination under the Due Process Clause of

the Fifth Amendment.   Id.   He further requested that the Supreme

Judicial Court order him a new trial.      Id. at 708-09.

    The Supreme Judicial Court concluded, however, that the

evidence at trial was sufficient to permit a jury to find his

                                                                      6
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 7 of 36



guilt.   Id. at 709.    It further concluded that at the time of

the grand jury testimony Woods was not a target of the

investigation.    Id.   Most important to the current petition, the

Supreme Judicial Court determined that even if Woods were a

target, there was no constitutional rule in place requiring he

be warned prior to his grand jury testimony.         Id. at 719-20.

The Supreme Judicial Court created a new rule, pursuant to its

power of superintendence over the Commonwealth’s courts,

requiring the Commonwealth to advise targets or potential

targets of their rights prior to testimony before a grand jury.

Id. at 720.    The court stressed, however, that Woods himself

would not get the benefit of the rule because it was “not a new

constitutional rule” and would be applied only prospectively.

Id.

      Following the Supreme Judicial Court’s decision, Woods

filed a new trial motion under Massachusetts Rule of Criminal

Procedure 30(b).     See Am. Pet., Ex. 1, Mem. Decision Order

Def.’s Mot. New Trial 1 (“New Trial Order”), Commonwealth v.

Woods, No. 0683CR498 (Mass. Sup. Ct. Nov. 17, 2016), ECF No. 32-

1.    Woods argued that because he was the fifth individual to

appear before that grand jury, the prosecution would have known

from the other witnesses that he was a target.         Id.   The motion

judge credited this argument after considering the testimony of

the other witnesses -- which was not considered in evidence at

                                                                          7
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 8 of 36



the original motion in limine hearing -- and ruled that Woods

was a target at the time he testified before the grand jury.

Id. at 5 (citing Woods I, 466 Mass. at 719 n.12)).        Nonetheless,

the motion judge declined to order a new trial, explaining that

the Supreme Judicial Court had determined that Woods was “not

entitled to a warning regardless of his status as a target.”

Id. (emphasis in original).

    Woods then appealed to the Supreme Judicial Court for a

second time, which decided to consider his request for a new

trial because it presented a “new and substantial question which

ought to be determined by the full court.”       S.A. I at 16-17.

There, Woods advanced the argument that the motion judge in

Woods I erred in upholding the admission of the testimony before

the grand jury.   Woods II, 480 Mass. at 237.      Woods also made

ineffective assistance of counsel and prosecutorial misconduct

claims, but the Supreme Judicial Court declined to address those

directly.   Id. at 239 n.10.   Instead, the Supreme Judicial Court

denied Woods’ motion for a new trial, ruling that the motion

judge was correct in determining that his status as a target

made no difference to the original ruling.       Id. at 238.    Though

the trial judge had stated that Woods’ target status “would

change the whole way that [he would] have to view this” issue,

the Supreme Judicial Court explained that upon reviewing the law

he would have discovered that there was no legal requirement at

                                                                         8
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 9 of 36



that time for the government to give a warning.          Id. at 239

(alteration in original).      Since the court reviewed the denial

of a new trial for “a significant error of law or other abuse of

discretion,” it declined to grant Woods’ motion.          Id. at 237,

239.

       Woods filed for habeas review within one year of the ruling

in Woods I, but this Court administratively closed the petition

pending the motion for a new trial.        See Pet. Writ Habeas

Corpus, ECF No. 1; Electronic Order, ECF No. 11; Order, ECF No.

12.    The instant habeas petition constitutes the reopening of

Woods’ previous petition and was filed within one year of Woods

II.    See Mot. Reopen, ECF No. 13.     This Court heard oral

argument from Woods and the respondents (“the government”) at a

motion session on February 11, 2020, at which time it took the

matter under advisement.      Electronic Clerk’s Notes, ECF No. 49.

III. Analysis

       In his memorandum in support of the petition for habeas

corpus, Woods focuses on three arguments.         The first is that a

reasonable jury could not have inferred that he was involved in

the shooting based on the evidence at trial.         Pet’r’s Br. Supp.

Pet. Writ Habeas Corpus (“Pet’r’s Mem.”) 5, ECF No. 33.           The

second is that the Commonwealth violated his Fifth Amendment

right against self-incrimination by presenting his grand jury

testimony at trial, despite the fact that he was a target of the

                                                                         9
      Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 10 of 36



investigation and was not given any warnings prior to testimony.

Id. at 10.    The third is that he was deprived of his due process

rights through a combination of prosecutorial misconduct and

ineffective counsel related to the presentation of grand jury

testimony.    Id. at 16.

      In his petition, Woods additionally brought a claim for

violation of the Humane Practice Rule art. 12, Am. Pet. 9, and

separated his third argument into two separate claims.          Id. at

11-12.     This Court has previously noted that a petitioner who

fails to develop an argument for a particular claim may be

deemed to have waived that claim.       See Lamartine v. Ryan, 215 F.

Supp. 3d 189, 193 (D. Mass. 2016).       Woods mentions the Humane

Practice Rules nowhere in his memorandum, so this argument is

waived.1    See generally Pet’r’s Mem.     As his fourth and fifth

claims are briefed together, this Court analyzes them together.

Id.

      A.    Legal Standard

      Habeas petitions seeking relief from state court

convictions are reviewed under the standard created by the

Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"),

Pub. L. No. 104-132, 110 Stat. 1214.       AEDPA severely restricts




      1Additionally, the Humane Practice claim was fully
adjudicated and denied by the motion judge that considered
Woods’ motion for a new trial. See New Trial Order 6-8.
                                                                         10
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 11 of 36



the federal courts’ power of independent review by allowing the

grant of a writ of habeas corpus only in certain narrow

circumstances:

    An application for a writ of habeas corpus on behalf
    of a person in custody pursuant to the judgment of a
    State court shall not be granted with respect to any
    claim that was adjudicated on the merits in State
    court proceedings unless the adjudication of the
    claim--

        (1) resulted in a decision that was contrary to,
    or involved an unreasonable application of, clearly
    established Federal law, as determined by the Supreme
    Court of the United States; or

        (2) resulted in a decision that was based on an
    unreasonable determination of the facts in light of
    the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

    When applying section 2245(d)(1), “[a] state court decision

is contrary to clearly established federal law if it contradicts

the governing law set forth in the Supreme Court’s cases or

confronts a set of facts that are materially indistinguishable

from a decision of the Supreme Court but reaches a different

result.”   Companonio v. O’Brien, 672 F.3d 101, 109 (1st Cir.

2012) (internal quotation marks and citation omitted).         A habeas

court reviewing a decision under this subsection must ask if the

state court’s decision was “objectively unreasonable.”         Williams

v. Taylor, 529 U.S. 362, 409 (2000).

    The “unreasonable application” branch applies when the

state court identified the correct legal principle but applies

                                                                       11
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 12 of 36



it unreasonably to the facts at hand.       Id. at 407-08.    Under

section 2254(d)(2), a state court’s findings of basic or

historical facts “are entitled to a presumption of correctness

that can be rebutted only by clear and convincing evidence to

the contrary.”   Ouber v. Guarino, 293 F.3d 19, 27 (1st Cir.

2002).    “Inferences, characterizations of the facts, and mixed

fact/law conclusions are more appropriately analyzed under the

‘unreasonable application’ prong of section 2254(d)(1).”         Id.

    These standards apply only to claims that were adjudicated

on the merits in state court proceedings.       Pike v. Guarino, 492

F.3d 61, 67 (1st Cir. 2007).     A claim not adjudicated on the

merits is reviewed de novo.     Id.

    B.     Woods’ Unreasonable Inference Argument

    Woods focuses his first argument on the evidence that led

the jury to believe he was connected to the men who killed

Mullen.   Pet’r’s Mem. 5.   Woods challenges two inferences

necessary to his conviction: whether it was a permissible

inference that the man he met at his girlfriend’s driveway was

the shooter, and whether a jury reasonably could infer that the

two shooters did not act alone, but instead with him as part of

a premeditated plot.    See id. at 7-9 (citing Woods I, 466 Mass.

at 768-69).

    Woods cited the guiding principles from O’Laughlin v.

O’Brien, a case in which the First Circuit ruled that a lack of

                                                                       12
      Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 13 of 36



direct evidence meant there was insufficient evidence to support

anything more than “reasonable speculation” that the defendant

was guilty.   568 F.3d 287, 302 (2009).       Woods notes the lack of

direct evidence in his case, including the fact that no

witnesses saw the shooter’s face or observed both the shooter

and the man in the driveway, and that descriptions of both the

shooter and the man in the driveway lacked detail.          Pet’r’s Mem.

8.   Woods says that all the evidence produced by the government

is amenable to innocent explanation.       Id. at 9.    He also calls

the government’s theory of the case nothing more than

“unreasonable inference (the man in the driveway was the

shooter) piled upon unreasonable inference (the two masked men

did not act alone).”     Id. (citing O’Laughlin, 568 F.3d at 301;

United States v. Valerio, 48 F.3d 58, 64 (1st Cir. 1995) (“[W]e

are loath to stack inference upon inference in order to uphold

the jury’s verdict.”)).

     Woods’ first argument -- that his conviction was built on

several unreasonable inferences -- was adjudicated fully by the

Supreme Judicial Court in Woods I.       466 Mass. at 712-16.     This

Court reviews the court’s conclusions under the “unreasonable

application” branch of section 2254(d)(1).        Ouber, 293 F.3d at

27 (“Inferences, characterizations of the facts, and mixed

fact/law conclusions are more appropriately analyzed under the

‘unreasonable application’ prong.”).       In doing so, however, this

                                                                         13
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 14 of 36



Court must keep in mind that the state court was already

reviewing the jury’s verdict under a highly deferential

standard, and this Court’s review of the state court’s decision

is also deferential.     This “twice-deferential” standard on

habeas review is particularly difficult for the petitioner to

overcome.   See Parker v. Matthews, 567 U.S. 37, 44 (2012).

Woods has not done so.

    When reviewing the sufficiency of evidence, “the relevant

question is whether after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a

reasonable doubt.”    Jackson v. Virginia, 443 U.S. 307, 319

(1979) (emphasis in original).     The standard of “beyond

reasonable doubt cannot be premised on pure conjecture,” but

“conjecture consistent with the evidence becomes less and less a

conjecture, and moves gradually toward proof, as alternative

innocent explanations are discarded or made less likely."

O’Laughlin, 568 F.3d at 301 (quoting Stewart v. Coalter, 48 F.3d

610, 615-16 (1st Cir. 1995)).     When conflicting inferences are

possible from the evidence, “it is for the jury to determine

where the truth lies.”    Stewart v. Coalter, 855 F. Supp. 464,

468 (D. Mass. 1994) (Woodlock, J.) (quoting Commonwealth v.

Wilborne, 382 Mass. 241, 245 (1981)).



                                                                       14
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 15 of 36



       The Supreme Judicial Court in Woods I determined that a

jury reasonably could infer from the evidence at trial that the

shooters acted with premeditation and that Woods was engaged in

a joint venture with them.        Woods I, 466 Mass. at 713-15.       The

court noted that the evidence for a joint venture was

circumstantial, but that “[a] joint venture ‘may be proved by

circumstantial evidence.’”        Id. at 713 (citing Commonwealth v.

Bright, 463 Mass. 421, 435 (2012)).        The court further cited the

defendant’s threats against Mullen as evidence the jury could

consider in showing motive and intent for the murder.           Id.      It

also cited the fact that Woods brought Mullen to the gas station

and caused him to be sitting in the car when the shooters

attacked, as well as his conduct after the shooting.           Id. at

714.   A jury properly could have inferred from these facts, the

court held, that Woods had planned the attack.          Id.

       The Woods I court additionally ruled that a jury could have

permissibly determined the man in the driveway was the shooter

based on the similarity of the witness descriptions.           Id. at

714-15 (citing Commonwealth v. Sylvia, 456 Mass. 182, 190-191,

(2010)).    Specifically, the court pointed out that a witness

identified the shooter as wearing a Carhartt-brand jacket, and a

separate witness identified the man in the driveway, with whom

Woods met immediately after the murder, as also wearing a

Carhartt-brand jacket.      Id.   The other identifying features were

                                                                              15
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 16 of 36



similar, if not decisive, thus leading the court to call the

jury’s identification “permissible” though not “necessary or

inescapable.”   Id. at 715.

    Woods attacks the sufficiency of the identification

evidence because, unlike in Sylvia, no witnesses saw the

shooter’s face or saw both the shooter and the man in the

driveway.   Pet’r’s Mem. 8 (citing 456 Mass. at 190-91).        He also

argues that there was “nowhere near enough detail” to support a

reasonable identification based on the witness testimony.          Id.

Woods is correct that there is less identifying information here

than in Sylvia, but “the evidence must be analyzed collectively

to determine if it proves the conspiracy.”       Commonwealth v.

Beckett, 373 Mass. 329, 341 (1977).      In light of the totality of

evidence, the Supreme Judicial Court was not unreasonable in

ruling that a jury permissibly could infer guilt.        The

descriptions given by the witnesses were not contradictory, and

the jury could have considered identification along with other

facts concerning motive, intent, and Woods’ actions before and

after the shooting.

    Woods also attacks the sufficiency of evidence supporting

the government’s theory of joint venture as a whole, citing

O’Laughlin for the proposition that a habeas court may grant the

writ when there are innocent explanations that can account for a

defendant’s actions.    Pet’r’s Mem. at 6 (citing 568 F.3d at 302-

                                                                         16
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 17 of 36



04).   O’Laughlin, however, is readily distinguishable.          In that

case, the First Circuit ruled the evidence of motive “weak at

best,” whereas in the instant case the prosecution established a

clear motive based on Woods’ threats against Mullen over a debt.

Compare O’Laughlin, 568 F.3d at 302, with Woods I, 466 Mass. at

713.    The O’Laughlin court also deemed the circumstantial

evidence of the physical attack weak, whereas in this case, the

jury inferred -- and the Supreme Judicial Court correctly

allowed -- that Woods’ actions were consistent with a plot to

lure Mullen to the gas station, and that he communicated with

the shooter afterwards.      O’Laughlin, 568 F.3d at 303.       Finally,

the O’Laughlin court determined that the prosecution had failed

to show “consciousness of guilt” clearly when that determination

was based on little more than the defendant’s nervous behavior

and contradictory statements in speaking to police on the night

of the incident, id. at 304, while in the present case, Woods

gave contradictory and false statements to the police on

multiple occasions over the course of several months following

the shooting, Woods I, 466 Mass. at 712.

       Most important, the First Circuit ruled in O’Laughlin that

much of the evidence actively contradicted the government’s

theory.    568 F.3d at 302-04.     For example, the court noted that

the government had argued the defendant murdered the victim in

order to steal money, but no money was taken.          Id. at 302.

                                                                           17
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 18 of 36



Here, Woods points to no evidence contradicting the government’s

theory, instead stating only that the government’s evidence is

“amenable to innocent explanations.”      Pet’r’s Mem. 9.      On

habeas review, however, a court “may not freely reweigh

competing inferences but must accept those reasonable inferences

that are most compatible with the jury’s verdict.”         Housen v.

Gelb, 744 F.3d 221, 226 (1st Cir. 2014) (quoting Magraw v.

Roden, 743 F.3d 1, 7 (1st Cir. 2014)).       It was reasonable for

the Woods I court to reach the conclusion that the jury’s

inference was plausible.

    C.    Woods’ Fifth Amendment Argument

    Woods’ second claim focuses on the circumstances

surrounding his grand jury testimony: his status as a target of

the investigation, compelled by official summons to appear at

the grand jury for the purpose of testifying, placed under oath

to tell the truth, unrepresented by counsel, and not informed

that there was a lawful right to refuse to answer where the

answers might be self-incriminating.      Pet’r’s Mem. 10, 15.         He

frames the constitutional question involved as pertaining to his

right “to allow a defendant’s objection to the prosecution’s

introducing at trial the defendant’s own grand jury testimony

taken prior to the indictment.”      Id. at 15.   He asserts that

this is a different claim than he advanced at trial, and that



                                                                            18
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 19 of 36



“the SJC [in Woods I] never ruled on the constitutional issue.”

Id. at 11.

    Woods next asserts that, reviewing the legal claims de

novo, this Court should determine that his Fifth Amendment

rights were violated.    Id. at 10, 13-14 (citing United States v.

Washington, 431 U.S. 181, 190 (1977)).       He distinguishes

previous cases where the Supreme Court declined to require

warnings before a grand jury testimony by explaining Woods was a

target, rather than a mere witness.      Id. (citing Roberts v.

United States, 445 U.S. 552, 562 n.* (1980) (Brennan, J.,

concurring); Garner v. United States, 424 U.S. 648, 655 (1976);

United States v. Mandujano, 425 U.S. 564, 580 (1976)).          He also

states that, though the First Circuit has never ruled on this

exact issue, it has “expressed considerable sympathy with the

approach of giving at least notice that a witness need not

testify if such would incriminate him.”       Id. at 14 (quoting,

with omitted quotation marks, United States v. Pacheco-Ortiz,

889 F.2d 301, 308 (1st Cir. 1989)).      In summary, he argues, the

reasoning behind the Fifth Amendment privilege against

compulsory self-incrimination requires that this Court rule that

his constitutional rights were violated.       Id. at 15 (citing

Michigan v. Tucker, 417 U.S. 433, 440 (1974) (discussing history

of inquisitions and torture in nations that “placed a premium on



                                                                       19
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 20 of 36



compelling subjects of the investigation to admit guilt from

their own lips”)).

          1.     Woods’ Fifth Amendment Argument Was Decided on

                 the Merits in State Court

    In order to avoid the stringent standard of 28 U.S.C. §

2254(d)(1), Woods argues his claim that his Fifth Amendment

rights were violated when the prosecution failed to warn him

prior to his grand jury testimony was never decided on the

merits in state court.     Id. at 10.

    Woods first argues that the Supreme Judicial Court never

ruled on his “constitutional issue.”      Id. at 11.    This is

incorrect.     The Supreme Judicial Court in Woods I recognized

that Woods argued that “he was a target of the investigation and

the Commonwealth was thus required to advise him of his Fifth

Amendment right to avoid self-incrimination.”        466 Mass. at 716.

After examining the question whether he was a target, it then

stated: “Even if the defendant were a ‘target,’ the Commonwealth

was under no obligation to warn him of that status.”         Id. at 717

(citing Washington, 431 U.S. at 188-90).       It analyzed Supreme

Court and First Circuit case law, noting that the Constitution

did not require the warnings Woods requested.        Id. at 718-19

(citing Mandujano, 425 U.S. at 580-81; Pacheco-Ortiz, 889 F.2d

at 308 (holding that warnings were not constitutionally required

where the prosecution introduced evidence of a defendant’s

                                                                       20
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 21 of 36



untruthfulness before a grand jury solely to undermine his

credibility)).

    The Supreme Judicial Court then stated its new prospective

rule requiring such warnings was “not a new constitutional rule”

but instead an exercise of its superintendence authority.          Woods

I, 466 Mass. at 718-20 (citing Pacheco-Ortiz, 889 F.2d at 308

(explaining that the grand jury context “gives rise to a kind of

coerciveness suggesting the wisdom of giving at least notice

that a witness need not testify if such would incriminate him”);

United States Attorneys' Manual § 9-11.151 (requiring federal

attorneys to advise persons appearing before a grand jury of

their rights)).   The Supreme Judicial Court did not explicitly

state “the government’s actions are constitutional,” but its

decision to act through its supervisory power only, and its

determination that the new rule did not apply to Woods’ case,

mean that it necessarily decided the constitutional issue.             See

Harrington v. Richter, 562 U.S. 86, 99 (2011) (“When a federal

claim has been presented to a state court and the state court

has denied relief, it may be presumed that the state court

adjudicated the claim on the merits in the absence of any

indication or state-law procedural principles to the

contrary.”).

    In his reply brief and in a post-hearing memorandum, Woods

further argues that the Woods I court misunderstood his argument

                                                                         21
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 22 of 36



on appeal.   See Pet’r’s Reply 1-5, ECF No. 42; Post-Hearing Mem.

2, ECF No. 50.     Woods contends that he had never alleged that he

was entitled to a target-warning, but instead had argued that

his compelled testimony should have been suppressed under the

Fifth Amendment.     Id. at 1-2.   Indeed, in his original brief

before the Supreme Judicial Court, Woods framed his question on

appeal as whether “use of the grand jury testimony against him

at his murder trial impermissibly infringed on defendant’s 5th

Amendment and art. 12 rights against compelled self-

incrimination . . .”     S.A. I 61.

     This appears to be a distinction without a difference.            The

potential Fifth Amendment violation occurred at the point where

Woods’ testimony was introduced at trial, see Chavez v.

Martinez, 538 U.S. 760, 767 (2003), but the only potential

constitutional problem with introducing the grand jury testimony

at trial was the government’s failure to warn him of his rights

as a target.2    See Washington, 431 U.S. at 191 (remanding lower

court’s suppression order after determining circumstances of

grand jury testimony were not coercive).       The Supreme Judicial


     2 The Supreme Court unequivocally has held that there is no
general constitutional problem with calling the target of an
investigation before a grand jury, and this Court does not read
Woods’ original briefs as making this claim. See Mandujano, 425
U.S. at 573 (“It is in keeping with the grand jury’s historic
function as a shield against arbitrary accusations to call
before it persons suspected of criminal activity, so that the
investigation can be complete.”)
                                                                        22
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 23 of 36



Court conducted its constitutional inquiry by reviewing the

motion in limine hearing where Woods asked that the evidence be

excluded.   Woods I, 466 Mass. at 717; see also Woods II, 480

Mass. at 233.   There is no difference, from a constitutional

perspective, between evidence being excluded at a motion in

limine hearing versus excluded at trial.       Thus, the Supreme

Judicial Court did rule explicitly on whether a constitutional

violation occurred, though it did not discuss Woods’ requested

remedy.

    Woods also argues that his constitutional claim was not

adjudicated on the merits because the Woods II court, relying on

the Woods I opinion, decided on state grounds (rather than

constitutional grounds) that no warnings were required at the

time of his testimony despite his target status.        Post-Hearing

Mem. 2-3 (citing 480 Mass. at 237).      On habeas review, however,

this Court looks to the entirety of Woods’ record on appeal, and

because the Woods I court decided the federal constitutional

question, the decision by the Woods II court not to grapple with

the constitutional issues does not change the analysis.

    In conclusion, because the Fifth Amendment issue was

decided on the merits by the courts of the Commonwealth, this

Court may review it only under the strict standard imposed by

AEDPA.



                                                                       23
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 24 of 36



          2.    AEDPA Precludes this Court from Conducting

                Independent Review of the Supreme Judicial

                Court’s Fifth Amendment Analysis

    As the Supreme Judicial Court has already decided Woods’

Fifth Amendment argument on the merits, and its constitutional

analysis was neither contrary to nor involved an unreasonable

application of established Supreme Court precedent, this Court

cannot grant a habeas writ.     See 28 U.S.C. § 2254(d)(1).

    The standard for determining whether federal law is

“clearly established” is whether it is dictated by “the

holdings, as opposed to the dicta” of Supreme Court decisions.

Taylor, 529 U.S. at 412.    A court conducting habeas review may

look to decisions by other federal courts to inform its analysis

of whether the state court’s decision was “objectively

unreasonable,” for example by seeing how those courts applied

the Supreme Court’s holdings to a particular set of facts.             See

Evans v. Thompson, 518 F.3d 1, 10 (1st Cir. 2008).         Decisions by

lower federal courts are not binding on a state court, however,

id. at 8, and “[i]t is not ‘an unreasonable application of’

‘clearly established Federal law’ for a state court to decline

to apply a specific legal rule that has not been squarely

established by th[e Supreme] Court.”      Knowles v. Mirzayance, 556

U.S. 111, 122 (2009) (citations omitted).



                                                                         24
        Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 25 of 36



     Woods argues that even were this Court to determine that

the Supreme Judicial Court decided the due process issue on the

merits, this Court ought nonetheless rule that the decision

contradicted clearly established precedent.          Pet’r’s Suppl.

Post-Hearing Mem. 3-5, ECF No. 51.         Woods argues the Supreme

Court has “broken sufficient legal ground” implicitly to create

a due process right to warnings for the target of a grand jury

investigation.      Id. at 2 (quoting Williams, 529 U.S. at 381-82

(plurality opinion)).       In doing so, he cites multiple cases that

examine a witness’s due process rights before a grand jury.3              The

language from these opinions does not, however, add together

cumulatively to create “clearly established Federal law” because

none of them is a holding addressing the constitutional issue

here.     See 28 U.S.C. § 2254(d)(1); Williams, 529 U.S. at 412.

     There is, instead, precedent from the Supreme Court

indicating that the law in this area is unsettled.            In Mandujano




     3 See Pet’r’s Suppl. Post-Hearing Mem. 3-5 (quoting
Counselman v. Hitchcock, 142 U.S. 547, 562 (1892) (“[A] person
should not be compelled, when acting as a witness in any
investigation, to give testimony which might tend to show that
he himself had committed a crime.”); Chavez, 538 U.S. at 767-68
(“[T]he government may compel witnesses to testify at trial or
before a grand jury, on pain of contempt, so long as the witness
is not the target of the criminal case in which he testifies.”);
Salinas v. Texas, 570 U.S. 178, 184-85 (2013) (“[A] witness need
not expressly invoke the privilege [against self-incrimination]
where some form of official compulsion denies him a free choice
to admit, to deny, or to refuse to answer.”) (citations and
internal quotation marks omitted)).
                                                                           25
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 26 of 36



the Supreme Court faced the question of whether a lower court

was correct to suppress a witness’s testimony, when that witness

was a likely target of the investigation and had received some

rights warnings but not the full Miranda warnings.           425 U.S. at

566.   In the course of deciding that the defendant’s rights had

not been violated, the Supreme Court noted that “[t]he fact that

warnings were provided in this case to advise respondent of his

Fifth Amendment privilege makes it unnecessary to consider

whether any warning is required.”        Id. at 582 n.7.     Similarly,

in Washington, where the Supreme Court held the government did

not have a constitutional obligation to warn a witness of his

target status, it explicitly left undecided the issue of whether

any Fifth Amendment warning was required.         431 U.S. at 186.       The

government in that case had advised the witness of his general

Fifth Amendment rights as a grand jury witness, and the Supreme

Court explained that it was not ruling on “whether any Fifth

Amendment warnings whatever are constitutionally required for

grand jury witnesses; moreover, [it had] no occasion to decide

these matters today,” id., later adding, “[s]ince warnings were

given, [it was] not called upon to decide whether such warnings

were constitutionally required,” id. at 190.

       Those are the last direct words from the Supreme Court on

the matter.    To address Woods’ constitutional claim at all the

Supreme Judicial Court had to decide without the benefit of a

                                                                           26
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 27 of 36



“squarely established” rule from the Supreme Court, so this

Court cannot rule that the decision of the Supreme Judicial

Court -- not to extend the law to provide Woods constitutional

protection -- was error on habeas review.       See Mirzayance, 556

U.S. at 122.

    This is not to say that, on de novo review, this Court

would, or would not, find that the government violated Woods’

(or another defendant in similar circumstances) constitutional

rights, but “federal courts are not to run roughshod over the

considered findings and judgments of the state courts that

conducted the original trial and heard the initial appeals.”

Williams, 529 U.S. at 383 (plurality opinion).

    Neither is it to say, though, that this Court approves of

the prosecutor’s failure to warn Woods of his rights.         The

reasoning from Pacheco-Ortiz is particularly instructive,           889

F.2d at 308-11, and the Supreme Judicial Court relied in part on

it in crafting its prospective rule requiring target warnings,

See Woods I, 466 Mass. at 718 (citing 889 F.2d at 308).         The

facts in Pacheco-Ortiz were highly similar to those in this

case, though Pacheco-Ortiz occurred in federal, rather than

state, court.

    In Pacheco-Ortiz, the prosecutor failed to give the

defendant any formal warnings prior to his grand jury testimony

(despite internal Department of Justice guidelines requiring him

                                                                          27
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 28 of 36



to do so) and neglected to tell him of his target status.          889

F.2d at 309.      The defendant then gave exculpatory testimony

before the grand jury, which the government introduced at trial

to suggest these false sworn statements indicated consciousness

of guilt.   Id.    The First Circuit rebuked the prosecutor, noting

that in the recent case of United States v. Babb, “[it] assumed

that some warning was constitutionally mandated.”        Id. at 308

(citing 807 F.2d 272 (1st Cir. 1986)).       It then determined the

defendant’s constitutional rights had not been violated, in part

because “the Fifth Amendment privilege does not provide a shield

against perjury.”      Id. at 309 (quoting United States v. Wong,

431 U.S. 174, 178-80 (1977)).      It therefore considered the

prosecution’s failure to warn a harmless error.        Id. at 310.

While declining to suppress the evidence,4 the First Circuit

warned the Department of Justice that it may refer prosecutors

that failed to give warnings in the future to the Office of

Professional Responsibility.      Id. at 311.

     This Court is constrained on habeas review.        In federal

court, Woods would have been able to rely on the First Circuit




     4The court in Pacheco-Ortiz noted that the Second and Third
Circuits both favored a remedy of suppression when prosecutors
failed to provide target warnings. 889 F.2d at 308-09 (citing
United States v. Jacobs, 547 F.2d 772 (2d Cir. 1976), cert.
granted, 431 U.S. 937 (1977), cert. dismissed, 436 U.S. 31
(1978); United States v. Crocker, 568 F.2d 1049, 1056 (3d Cir.
1977)).
                                                                         28
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 29 of 36



precedents of Babbs and Pacheco-Ortiz, rather than cite them as

mere “reference point[s].”     Evans, 518 F.3d at 11.      He might

have been able to build a stronger case that his due process

rights had been violated.     This would be particularly true if he

could have shown that the prosecution’s failure to give warnings

was not “harmless error” from a constitutional perspective, see

Pacheco-Ortiz, 889 F.2d at 310, or if he could cite as

precedential the First Circuit’s “considerable sympathy” for

target warnings.   Id. at 308 (quoting United States v. Chevoor,

526 F.2d 178, 181-82 (1st Cir. 1975)).       He is statutorily barred

from doing so here, however, by the language of AEDPA, section

2254(d)(1), which allows only Supreme Court holdings to serve as

a basis for granting the writ of habeas corpus.

    This requirement is one of many ways that AEDPA ties the

hands of this Court.    Since 1996, when Congress passed AEDPA,

the power of federal judges to enforce the Great Writ has been

significantly curtailed.    No longer are judges free to review

state court decisions de novo, see Brown v. Allen, 344 U.S. 443,

506 (1953) (Frankfurter, J.), but instead must submit to the

decision of the state court except in a few very narrow

circumstances.   See 28 U.S.C. § 2254(d).      As a result of AEDPA’s

heightened standard of deference and stringent procedures, far

fewer prisoners are now able to succeed in their petitions.            See

Nancy J. King, Fred L Cheesman II & Brian J. Ostrom, Final

                                                                        29
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 30 of 36



Technical Report: Habeas Litigation in U.S. District Courts: An

Empirical Study of Habeas Corpus Cases Filed by State Prisoners

Under the Antiterrorism and Effective Death Penalty Act of 1996,

National Institute of Justice, Department of Justice (Aug. 21,

2007), https://www.ncjrs.gov/pdffiles1/nij/grants/219559.pdf.5

     Indeed, it could be argued -- and judges in other circuits

have -- that AEDPA’s shrunken universe of habeas law (Supreme

Court holdings only) so constrains the “duty of the judicial

department to say what the law is,” Marbury v. Madison, 5 U.S.

(1 Cranch) 137, 177 (1803), that it is constitutionally suspect.

See Irons v. Carey, 479 F. 3d 658, 668-70 (9th Cir. 2007)

(Noonan, J., concurring); Davis v. Straub, 430 F.3d 281, 296-97

(6th Cir. 2005) (Merritt, J., dissenting); Lindh v. Murphy, 96

F.3d 856, 886-90 (7th Cir. 1996) (Ripple, J., dissenting).             The

First Circuit has dismissed these arguments by ruling that AEDPA

is an exercise of Congress’s ability to set the procedures and

remedies available in federal courts, rather than an


     5 The study examined a random sample of 2384 non-capital
district court cases and found that courts granted relief in
seven of them –- a rate of one in 284. King et al., supra, at
58. Prior to the passage of AEDPA, approximately one in 100
cases resulted in relief, a rate nearly three times higher. Id.
The study also found that a greater proportion of post-AEDPA
cases were for serious crimes than pre-AEDPA, Id. at 54-55, so
it is possible that the types of cases in the sample affected
the rate of relief. Yet the dramatic reduction in the grant of
relief suggests that there are many cases that have been blocked
by AEDPA that a district court may otherwise have deemed
meritorious.
                                                                         30
       Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 31 of 36



unconstitutional attempt to guide the courts’ discretion.

Evans, 518 F.3d at 8-9.      The First Circuit’s reasoning binds

this Court, but it retains concern over how the law operates in

practice.

       AEDPA has thus foreclosed one of Woods’ possible avenues

for relief.    This Court is severely restricted in examining

whether his rights were violated because the Supreme Judicial

Court’s decision did not contravene Supreme Court precedent when

the Supreme Court has not decided the issue.          The Court

therefore must reject Woods’ argument that his due process

rights were violated.

       D.   Woods’ Prosecutorial Misconduct and Ineffective

            Assistance of Counsel Claims

       Woods’ third and final argument concerns the trial court’s

determination that he was not the target of the investigation.

Pet’r’s Mem. 16.     At a preliminary hearing, the prosecution

denied that Woods was already a target when he testified before

the grand jury.     Id. at 18.    Woods’ attorney failed to introduce

into evidence (without a “strategic reason”) the transcripts of

testimony that indicated Woods had made threats against the

victim and that the prosecutor was focusing his questioning on

him.   Id., Addendum 2, Aff. John A. Amabile ¶ 8, ECF No. 41.            It

was these grand jury transcripts that later led the motion judge

to determine that Woods was in fact a target.          S.A. I 243.

                                                                          31
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 32 of 36



    Woods argues that he was deprived of a fair hearing and a

reasonable determination of voluntariness because of

prosecutorial misconduct and ineffective assistance of counsel.

Pet’r’s Mem. 16 (citing Jackson v. Denno, 378 U.S. 368, 376-77

(1964)).   Woods contends that, though the Supreme Judicial Court

rejected his argument, it did so using the wrong standard. Id.

at 17 (citing Woods II, 480 Mass. at 239 n.10; Linkletter v.

Walker, 381 U.S. 618, 639 n.20 (1965)).       Woods argues that the

correct standard is whether he was deprived of due process

because the trial judge did not have the facts necessary to make

a “reliable determination that his statements before the grand

jury were in fact voluntarily rendered.”       Id. at 18-19.

Regarding the ineffective assistance of counsel claim, Woods

states that there is a “reasonable probability” that the trial

court would have determined he was a target had his counsel

filed the grand jury transcripts.      Id. at 19-20.

    The Woods II court declined to address the question of

whether the prosecutorial misconduct or ineffective assistance

of counsel claims were viable, because it held that whether

Woods was a target was not relevant.      480 Mass. at 239 n.10.6      It




    6  There is a rebuttable presumption that any claim properly
brought before the state court was adjudicated on the merits.
See Harrington, 562 U.S. at 100; Magraw v. Roden, 743 F.3d 1, 9-
10 (1st Cir. 2014). Here, however, the Supreme Judicial Court
said “we need not address” Woods’ ineffective assistance of
                                                                       32
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 33 of 36



explained that Woods’ case was based on “an alleged violation of

a right that simply did not exist at the time of trial.”         Id.

Because these claim were not specifically adjudicated this Court

reviews them de novo, Pike, 492 F.3d at 67, though it finds the

Supreme Judicial Court’s analysis persuasive regarding the

harmlessness of the alleged errors.

     Regarding ineffective assistance of counsel, the relevant

test comes from Strickland v. Washington, 466 U.S. 668, 687

(1984).7   Under Strickland, a reviewing court can find that

counsel’s actions could have deprived the defendant of his due

process rights if counsel’s performance was “outside the wide

range of professionally competent assistance,” Id. at 690, and

“there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”   Id. at 694.

     Woods argues that there is a “reasonable probability” that

the outcome of trial would be different had his counsel properly

introduced the grand jury testimony to the trial judge.         Pet’r’s




counsel or due process arguments, which rebuts the assumption.
480 Mass. at 239 n.10.
     7 Massachusetts state courts apply the standard from

Commonwealth v. Saferian, which asks whether “there ‘has been
serious incompetency, inefficiency, or inattention of counsel,’”
and whether counsel’s behavior “likely deprived the defendant of
an otherwise available, substantial ground of defence.” 366
Mass. 89, 96 (1974). For federal habeas purposes, “Saferian is
a functional equivalent of Strickland.” Ouber, 293 F.3d at 32.
                                                                       33
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 34 of 36



Mem. 19-20.   Woods had no legal right to a warning prior to his

grand jury testimony.    See Woods II, 480 Mass. at 239.       The

Supreme Judicial Court noted that even if the trial judge had

reviewed the grand jury testimony, he may not have concluded

that Woods was a target at the time, and further would not have

been required to issue a warning because it was not

constitutionally required.     Id.

    To succeed on the prejudice branch, a petitioner must show

two things.   First, when an attorney fails to take reasonable

steps to suppress evidence damaging to the petitioner’s case,

the petitioner must, at a minimum, show that the motion to

suppress would have been granted but for the attorney’s

unreasonable action.    Walker v. Medeiros, 911 F.3d 629, 633 (1st

Cir. 2018).   The petitioner must then show that success on the

motion to suppress would be reasonably probable to lead to a

different result at trial.     Id.   Wood’s contention fails on the

first step.   This Court agrees with the Supreme Judicial Court

that Woods would have been successful at the motion in limine

hearing only had the trial judge chosen to exclude the evidence

at his own discretion, making his contention mere speculation.

Woods II, 480 Mass. at 239.     It was not prejudicial, therefore,

that Woods’ counsel did not submit the grand jury testimony to

the trial judge.



                                                                       34
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 35 of 36



    Regarding prosecutorial misconduct, a reviewing court may

find reversible error when a prosecutor’s actions “so infected

the trial with unfairness as to make the resulting conviction a

denial of due process.”    Darden v. Wainwright, 477 U.S. 168, 181

(1986) (citation omitted).     In analyzing this question, courts

engage in “harmless-error analysis”.      Arizona v. Fulminante, 499

U.S. 279, 306-07 (1991).

    Here, the government’s action -- declining to label Woods a

“target” –- is not likely to have affected the trial’s outcome.

Even if one assumes the prosecutor was intentionally lying to

the court, as opposed to having made a subjective judgment that

Woods was not yet a target,     Woods had no constitutional or

state right to have that evidence suppressed regardless of his

status as a target.    Woods II, 480 Mass. at 239.      Thus, the

ultimate effect on the trial is entirely speculative.         see

United States v. Casas, 425 F.3d 23, 40-41 (1st Cir. 2005)

(holding that prosecutor’s deception of the trial court did not

affect due process rights of defendant when it was not likely to

have affected ultimate decision at trial).       Since the question

would make no difference in the final determination, this Court

declines to reanalyze whether the prosecutor’s actions actually

constituted misconduct.




                                                                       35
     Case 1:15-cv-13776-WGY Document 52 Filed 06/08/20 Page 36 of 36



IV. Conclusion

    For the foregoing reasons, Woods’ petition for a writ of

habeas corpus is DENIED.

    SO ORDERED.



                                             /s/ William G. Young
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                                                       36
